PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/666,702
Filing Date: 08/02/2017
Appellant(s): Rudolf Struemper



__________________
Ido Rabinovitch 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/23/2022.
Every ground of rejection set forth in the Office action dated 9/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
Rejection to claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Appellant's cancellation of claim 16.
Rejection to claim 6 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Appellant's persuasive arguments.

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 stands rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Argument
Appellant argues that claim 15 further limits claim 14 by reciting that the feature "guiding the cannula...using an automatic guidance system" comprises "determining, based on image data from the MRT imaging system, one or more of the penetration point, the penetration depth, or the penetration angle to automatically penetrate and guide the cannula."

Appellant’s arguments have been fully considered but have not been found persuasive.
In response to Appellant’s arguments about instant rejection, the Examiner would like to point out that the image data in instant claim 1 is obtained from the MRT imaging system; and instant claim 1 recites "…computing from the obtained image data penetration data based on a location of the ruptured body component and a position of the cannula relative to the bonded marking as the cannula is guided towards the ruptured body component, wherein the penetration data includes at least a penetration point of the cannula, a penetration angle of the cannula, and a penetration depth of the cannula, and guiding the cannula based on the computed penetration data…".  Since claim 14 depends on claim 1 and includes all the limitations of instant claim 1, the scope of the method recited in instant claim 14 would be one comprising guiding the cannula to the ruptured body component using an automatic guidance system fitted with the cannula, the automatic guidance system being actuated based on the data generated according to the MRT imaging system to automatically penetrate and guide the cannula, wherein the data includes at least a penetration point of the cannula, a penetration angle of the cannula, and a penetration depth of the cannula".  Therefore, the scope of the method recited in instant claim 15 is identical to that of the method recited in instant claim 14.  Claim 15 does not further limit the scope of the method recited in instant claim 14; and claim 15 is improper dependent form for failing to further limit the subject matter of claim 14.   
For the above reasons, it is believed that the rejection should be sustained.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-11, 13-18 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Ishimura et al (Arthroscopy: The Journal of Arthroscopic and Related Surgery, 1997, 13, pages 558-563, cited and enclosed in the previous office actions), and as evidence by Arthroscopy Meniscal Surgery (pages 1-2, cited and enclosed in the previous office actions, from https://scottasigmanmd.com/knee/arthroscopy-meniscal-surgery/, accessed 11/19/2018), and in view of Tisseel (from Baxter Healthcare Corporation, pages 1-8, 2013, cited and enclosed in the previous office actions), Seelich (US 5962405 A, cited and enclosed in the previous office actions), Schirmer et al (Med. Laser Appl., 2002, 17, pages 105-116, cited and enclosed in the previous office actions), Kettenbach et al (Annu. Rev. Biomed. Eng., 2000, pages 661-690, cited and enclosed in the previous office actions), and as evidenced by Ovcacikova (2/19/2020, pages 1-43, cited and enclosed in the previous office actions, from https://pdfs.semanticscholar.org/ba50/ece245144abf9062372f3ff1a49db218df80.pdf), and further in view of Whitlock et al (US 8403923 B2, cited and enclosed in the previous office actions), Ward et al (Arthroscopy Techniques, 2013, 2, pages e501-e502, cited and enclosed in the previous office actions), Semework (WO 2015/188040 A2, cited and enclosed in the previous office action), and Schneider et al (US 2002/0077588 A1, cited and enclosed in the previous office actions).

Response to Argument
Appellant argues that Claims 1, 3, 4, 6, 7, 8, 10, and 11 are patentable over the art for the following reasons: 
(A) The prior art fails to disclose the features of "computing...penetration data...includes at least a penetration point of the cannula, a penetration angle of the cannula, and a penetration depth of the cannula".
(B) The prior art fails to disclose the features of "guiding the cannula...during the guiding to promote correct positioning of the guided cannula".
(C) Ishimura cannot be combined with the other references.

Appellant further argues that Claims 14 and 15 are patentable over the cited art for the following reasons: 
(A) Schneider fails to disclose or suggest at least the features of "guiding the cannula to the ruptured body component using an automatic guidance system fitted with the cannula, the automatic guidance system being actuated based on data generated according to the MRT imaging system" as recited in claim 14.
(B) None of the other cited references discusses automated guiding of a cannula (or some other delivery structure to deliver therapeutic materials, such as fibrin adhesive to an injury site) through the body of a patient and to the injury site.
(C) Combining Schirmer and/or Kettenbach with Ishimura would render Ishimura unsatisfactory for its intended purpose, or change its principle of operation.

Appellant also argues that Claims 17 and 18 are patentable over the cited art for the following reasons: 
(A) None of the references discloses or suggests, alone or in combination, at least the features of "wherein delivering the MRT-compatible cannula comprises: determining the penetration point, the penetration angle, and the penetration depth for inserting the MRT-compatible cannula to deliver the fibrin adhesive to the ruptured body component based on the location of the ruptured body component and the position relative to the bonded marking comprising the geometric body determined from the imaging data; penetrating the body of the patient with the cannula at the determined penetration point; and displacing the cannula towards the ruptured body component at the determined penetration angle".
(B) Combining Schirmer and/or Kettenbach with Ishimura would render Ishimura unsatisfactory for its intended purpose, or change its principle of operation.

Appellant’s arguments have been fully considered but have not been found persuasive.

In response to Appellant’s arguments about instant rejection: 
First, the Examiner would like to point out that instant claims 1, 3, 4, 6-11, 13-18 and 20 are rejected under 35 U.S. C. 103 (obviousness type); and the rejection is based on the combined teachings of Ishimura et al, the Tisseel document, Seelich, Schirmer et al, Kettenbach et al, Whitlock et al, Ward et al, Semework and Schneider et al, and as evidenced by the Arthroscopy Meniscal Surgery document and Ovcacikova.  Therefore, it is not necessary for each of the cited prior art references to teach all the limitations of instant claims 1, 3, 4, 6-11, 13-18 and 20.  Furthermore, the Examiner would like to point out that the MPEP states "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references…" (see MPEP § 2145 IV).
Second, the Examiner would like to point out that instant claimed minimally invasive procedure is an improved and better minimally invasive procedure for treating meniscal tear in the knee of a patient in need thereof with a purified fibrin glue/adhesive disclosed in Ishimura et al.  The main improvement is replacing anthroscope in the minimally invasive procedure disclosed in Ishimura et al with the intraoperative magnetic resonance imaging (MRI, synonym of MRT) system disclosed in Schirmer et al.  And due to such replacement, the following modifications/changes are required and/or beneficial: (a) marking the skin of the patient’s knee as a basis for accurate portal placements for knee arthroscopy taught in Ward et al needs to be replaced with the novel composition as a fiducial marker for imaging including MRI taught in Semework, so that the marker is visible under MRI; (b) the standard injection needle and/or cannular needs to be replaced with one made of ceramic material (diamagnetic) as taught in Kettenbach et al, and as evidenced by Ovcacikova, so that the injection needle and/or cannular is compatible with MRI; and (c) it is beneficial to injecting an MRT-compatible contrast agent prior to injecting the purified fibrin glue/adhesive for both local contrast enhancement as taught in Schirmer et al and proper positioning of the needle and/or cannular as taught in Whitlock et al.

Appellant's arguments about instant claims 1, 3, 4, 6, 7, 8, 10, and 11 are addressed as followings:
With regards to the recitation "computing...penetration data...includes at least a penetration point of the cannula, a penetration angle of the cannula, and a penetration depth of the cannula", the Examiner understands that none of the cited prior art references explicilty disclose the exactly same terms and/or limitations above.  However, in the instant case, 
First, the Examiner would like to point out that as evidenced by the Arthroscopy Meniscal Surgery document, the arthroscopic meniscal repair method taught in Ishimura et al is a minimally invasive procedure.  Furthermore, Ishimura et al explicilty teach arthroscope as an imaging system is used in the procedure; and the needle for the fibrin glue/adhesive injection is inserted around the anterior border of the medial collateral ligament and the needle tip is placed on the meniscal tear.  In addition, one of ordinary skilled in the art would understand and reasonably expect that in order to insert the needle to the proper position, penetration data including penetration point, penetration angle, and penetration depth of the needle is required.  Therefore, in view of the teachings of Ishimura et al as a whole, one of ordinary skilled in the art would understand arthroscope as an imaging system provides penetration data based on the locations of the meniscal tear in the knee and the needle, and is used to guide the needle towards the meniscal tear in the knee so that the purified fibrin glue/adhesive is injected when the needle is at a location near or into the meniscal tear in the knee, wherein the penetration data includes a penetration point of the needle, a penetration angle of the needle, and a penetration depth of the needle.  
Second, the Tisseel document teaches the reconstituted solutions of the fibrin glue/adhesive Tisseel are injected through a cannula.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that in addition to needle used in the minimally invasive procedure disclosed in Ishimura et al, cannular can be used to inject the purified fibrin glue/adhesive as well.  
Third, Schirmer et al, throughout the literature, teach Signa SP/2 as an intraoperative magnetic resonance imaging (MRI, synonym of MRT) system to assist physician during image-guided, computer-assisted, minimally invasive surgery, which provides direct access to the patient during any type of interventional procedure requiring image guidance and a continuous image update during the procedure.  Schirmer et al further teach the intraoperative MRI system comprises a real time-computer system for real-time imaging and its processing.  
Therefore, in view of the combined teachings of Ishimura et al, the Tisseel document and Schirmer et al, it would have been obvious to one of ordinary skilled in the art to replace anthroscope in the minimally invasive procedure disclosed in Ishimura et al with the intraoperative MRI (synonym of MRT) system comprising a real time-computer system for real-time imaging and its processing disclosed in Schirmer et al; and use a guided cannular instead of a guided needle to inject the purified fibrin glue/adhesive.  And due to such replacements, the penetration data obtained via anthroscope in Ishimura et al would be replaced with a computed penetration data using the real time-computer system for real-time imaging and its processing in Schirmer et al, and the computed penetration data includes a penetration point of the cannula, a penetration angle of the cannula, and a penetration depth of the cannula.  
Taken all these together, the combined teachings of the cited prior art references teach the limitation "computing...penetration data...includes at least a penetration point of the cannula, a penetration angle of the cannula, and a penetration depth of the cannula" recited in instant claim 1. 

With regards to the features of "guiding the cannula based on the computed penetration data, the guiding includes injecting an MRT-compatible contrast agent through the guided cannula during the guiding to promote correct positioning of the guided cannula", the Examiner understands that none of the cited prior art references explicilty disclose the exactly same terms and/or limitations above.  However, in the instant case, 
First, as stated above, in view of the combined teachings of Ishimura et al, the Tisseel document and Schirmer et al, it would have been obvious to one of ordinary skilled in the art to replace anthroscope in the minimally invasive procedure disclosed in Ishimura et al with the intraoperative MRI (synonym of MRT) system comprising a real time-computer system for real-time imaging and its processing disclosed in Schirmer et al; and use a guided cannular instead of a guided needle to inject the purified fibrin glue/adhesive.  And due to such replacements, the penetration data obtained via anthroscope in Ishimura et al would be replaced with a computed penetration data using the real time-computer system for real-time imaging and its processing in Schirmer et al, and the computed penetration data includes a penetration point of the cannula, a penetration angle of the cannula, and a penetration depth of the cannula. 
Second, Schirmer et al explicilty teach instruments such as needles and many other are guided by computed imaging data obtained via the intraoperative MRI (synonym of MRT) system; and contrast agent can be used for local contrast enhancement.
Third, Whitlock et al explicitly teach in a method of using fibrin sealant to treat a disc that is leaking nucleus pulposus through at least one defect in the annulus fibrosus, a contrast agent is used in conjunction with the injection of the fibrin sealant; and the contrast agent can be injected prior to the injection of the fibrin sealant or included in the fibrin sealant.  And as explicitly stated in the filed Appel brief (see page 34), Whitlock et al teach positioning of the needle is verified by injecting contrast agent/medium through the needle.  
Therefore, in view of the combined teachings of Ishimura et al, the Tisseel document, Schirmer et al and Whitlock et al, it would have been obvious to one of ordinary skilled in the art to inject an MRT-compatible contrast agent through the guided cannula prior to injecting the purified fibrin glue/adhesive, and the contrast agent provides local contrast enhancement and promotes correct positioning of the guided cannula.  
Taken all these together, the combined teachings of the cited prior art references teach the limitation "guiding the cannula based on the computed penetration data, the guiding includes injecting an MRT-compatible contrast agent through the guided cannula during the guiding to promote correct positioning of the guided cannula" recited in instant claim 1. 

With regards to Appellant's arguments that Ishimura cannot be combined with the other references, 
First, the Examiner would like to point out that the principle of operations and/or the intended purpose of Ishimura et al is treating meniscal tear in the knee comprises injecting through skin tissue of the patient a purified fibrin glue/adhesive for adhesively bonding with meniscus.  And as evidenced by the Arthroscopy Meniscal Surgery document, the arthroscopic meniscal repair method taught in Ishimura et al is a minimally invasive procedure.  
Second, as stated above, the method developed from the combined teachings of the cited prior art references is an improved and better minimally invasive procedure for treating meniscal tear in the knee comprises injecting through skin tissue of the patient a purified fibrin glue/adhesive for adhesively bonding with meniscus; and the main improvement is replacing anthroscope in the minimally invasive procedure disclosed in Ishimura et al with the intraoperative MRI (synonym of MRT) system disclosed in Schirmer et al, which provides direct access to the patient during any type of interventional procedure requiring image guidance and a continuous image update during the procedure.    
Therefore, the method developed from the combined teachings of the cited prior art references does not change the principle of operations and/or the intended purpose of the cited Ishimura et al reference.
Appellant's arguments about instant claims 14 and 15 are addressed as followings:
With regards to Appellant's arguments that Schneider fails to disclose or suggest at least the features of "guiding the cannula to the ruptured body component using an automatic guidance system fitted with the cannula, the automatic guidance system being actuated based on data generated according to the MRT imaging system" as recited in claim 14, and Appellant's arguments that None of the other cited references discusses automated guiding of a cannula (or some other delivery structure to deliver therapeutic materials, such as fibrin adhesive to an injury site) through the body of a patient and to the injury site,
First, the Examiner would like to point out that instant claim 14 recites "an automatic guidance system fitted with the cannula".  With regards to "an automatic guidance system", the instant specification disclosed that "The injection of the fibrin adhesive is preferably performed by a cannula that is guided by an automated injection device. The guiding of the injection needle can be performed by motors and/or actuators of the injection device." (see page 10, lines 25-29 of instant specification).  However, an example and/or a preferred embodiment is not a definition.  In the instant case, in the broadest reasonable interpretation, the recitation "an automatic guidance system fitted with the cannula" broadly includes any types of automatic guidance system with a cannular attached. 
Second, the Schneider et al reference is cited to teach the automated injection device recited in instant claim 18.  It is not cited for teaching the automatic guidance system recited in instant claim 14.  Therefore, Appellant's arguments about the cited Schneider et al reference are moot.
Third, Schirmer et al explicitly teach the intraoperative MRI system is designed to allow for many of the required surgical tool/instrument to be integrated within the panels of the system; and it comprises the Flashpoint 5000 system and a handpiece used to guide and monitor instrument position during the procedure, wherein the instrument is attached to a handpiece with flashing LEDs (Light Electroluminescent Diodes) that are detected by CCD sensors (over the magnet bore), localized by simple triangulation, and translated to the MR coordinates system.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the Flashpoint 5000 system in Schirmer et al is an automatic guidance system; and such Flashpoint 5000 system with the handpiece attached to instrument (such as cannular) meets the limitation of "an automatic guidance system fitted with the cannula" recited in instant claim 14.
Taken all these together, one of ordinary skilled in the art would understand and reasonably expect that in the method developed from the combined teachings of the cited prior art references, the cannula position is guided and monitored based on the computed penetration data provided by the MRI imaging and by the automatic Flashpoint 5000 system with the handpiece attached to the cannula, which meets the limitation of instant claim 14.  Furthermore, in view of the combined teachings of the cited prior art references, one of ordinary skilled in the art would understand and reasonably expect the automatic guided cannula would penetrate through the body of a patient and reach the injury site.  

With regards to Appellant's arguments that Combining Schirmer and/or Kettenbach with Ishimura would render Ishimura unsatisfactory for its intended purpose, or change its principle of operation, these have been addressed in response to Appellant's arguments about instant claims 1, 3, 4, 6, 7, 8, 10, and 11 above.

Appellant's arguments about instant claims 17 and 18 are addressed as followings:
With regards to Appellant's arguments that None of the references discloses or suggests, alone or in combination, at least the features of "wherein delivering the MRT-compatible cannula comprises: determining the penetration point, the penetration angle, and the penetration depth for inserting the MRT-compatible cannula to deliver the fibrin adhesive to the ruptured body component based on the location of the ruptured body component and the position relative to the bonded marking comprising the geometric body determined from the imaging data; penetrating the body of the patient with the cannula at the determined penetration point; and displacing the cannula towards the ruptured body component at the determined penetration angle", the Examiner understands that none of the cited prior art references explicilty disclose the exactly same terms and/or limitations above.  However, in the instant case, 
First, as stated above, instant claimed minimally invasive procedure is an improved and better minimally invasive procedure for treating meniscal tear in the knee of a patient in need thereof with a purified fibrin glue/adhesive disclosed in Ishimura et al.  The main improvement is replacing anthroscope in the minimally invasive procedure disclosed in Ishimura et al with the MRI (synonym of MRT) system disclosed in Schirmer et al.  And due to such replacement, the following modifications/changes are required and/or beneficial: (a) marking the skin of the patient’s knee as a basis for accurate portal placements for knee arthroscopy taught in Ward et al needs to be replaced with the novel composition as a fiducial marker for imaging including MRI taught in Semework, so that the marker is visible under MRI; (b) the standard injection needle and/or cannular needs to be replaced with one made of ceramic material (diamagnetic) as taught in Kettenbach et al, and as evidenced by Ovcacikova, so that the injection needle and/or cannular is compatible with MRI; and (c) it is beneficial to injecting an MRT-compatible contrast agent prior to injecting the purified fibrin glue/adhesive for both local contrast enhancement as taught in Schirmer et al and proper positioning of the needle and/or cannular as taught in Whitlock et al.
Second, Semework, throughout the patent, teaches a novel composition as a fiducial marker for imaging including magnetic resonance imaging (MRI, synonym of MRT), wherein the composition comprises a mixture of vitamin E, a solvent such as water or povidone-iodine, and fat, and the composition can be visualized on all types of magnetic resonance images and is useful for visualizing external surfaces of the body, and wherein the composition can be in the form of a capsule and attached to the skin of the patient.  Semework further teaches a method of using the image produced by such composition to localize an internal structure of interest, wherein the external or internal surface or structure to which the composition is applied to make visible on an image, can have a known spatial relationship with the internal structure of interest.  Therefore, in view of the combined teachings of the cited prior art references, it would have been obvious to one of ordinary skilled in the art to use a capsule comprising a mixture of vitamin E, a solvent such as water or povidone-iodine, and fat and being able to be visualized by MRT (as a geometric body) attached to the skin of the patient as a basis and/or a zero point of a coordinate system for injecting the fibrin glue/adhesive Tisseel using a MRT-compatible cannula; and factors including penetration depth, penetration point, and a three-dimensional penetration angle of the cannula are selected for accurate placements of the cannula so that penetrating the body of the patient with the cannula at the determined penetration point, displacing the cannula towards the ruptured body component at the determined penetration angle, and delivering the fibrin glue/adhesive Tisseel to the determined penetration depth.
Third, as stated in the response to Appellant's arguments about instant claims 1, 3, 4, 6, 7, 8, 10, and 11, in view of the combined teachings of Ishimura et al, the Tisseel document and Schirmer et al, it would have been obvious to one of ordinary skilled in the art to replace anthroscope in the minimally invasive procedure disclosed in Ishimura et al with the intraoperative MRI (synonym of MRT) system comprising a real time-computer system for real-time imaging and its processing disclosed in Schirmer et al; and use a guided cannular instead of a guided needle to inject the purified fibrin glue/adhesive.  And due to such replacements, the penetration data obtained via anthroscope in Ishimura et al would be replaced with a computed penetration data using the real time-computer system for real-time imaging and its processing in Schirmer et al, and the computed penetration data includes a penetration point of the cannula, a penetration angle of the cannula, and a penetration depth of the cannula.  
Taken all these together, the combined teachings of the cited prior art references teach "wherein delivering the MRT-compatible cannula comprises: determining the penetration point, the penetration angle, and the penetration depth for inserting the MRT-compatible cannula to deliver the fibrin adhesive to the ruptured body component based on the location of the ruptured body component and the position relative to the bonded marking comprising the geometric body determined from the imaging data; penetrating the body of the patient with the cannula at the determined penetration point; and displacing the cannula towards the ruptured body component at the determined penetration angle" recited in instant claim 17.

With regards to Appellant's arguments that Combining Schirmer and/or Kettenbach with Ishimura would render Ishimura unsatisfactory for its intended purpose, or change its principle of operation, these have been addressed in response to Appellant's arguments about instant claims 1, 3, 4, 6, 7, 8, 10, and 11 above.

For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,
/LI N KOMATSU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
                                                                                                                                                                                                        Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658  

                                                                                                                                                                                                      /MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.